Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches input that distinguishes stylus touch and non stylus touch (see at least paragraph [0144] of Rosenberg et al. USPN 2013/0009907) and input that distinguishes fingernail touch and ordinary touch (see at least paragraph [0115] of Kim et al. USPN 2010/0279738).  
The closest single prior art of record appears to be Kim et al. (USPN 2010/0279738) that specifically teaches distinguishing between a fingernail touch and an ordinary touch (see at least paragraph [0115]).  However, Kim teaches distinguishing the objects based on a touch of a display module (paragraph [110]) and Examiner can find no obviousness rationale to modify Kim such that the touch is from different objects sliding across a textured region on a body of a stylus.
Specifically, the prior art of record fails to teach or suggest Applicant’s specifically claimed “stylus, comprising: a body having a textured region; an electrode operable to wirelessly transmit a signal to a touch sensor of a device; and a sensor operable to detect a stylus movement, wherein the stylus or the device determines a functionality of the stylus or the device based on a type of object that slides across the textured region” (claim 1 – emphasis added);
“method, comprising: detecting, by a sensor on a stylus, an object sliding on a textured region of the stylus, wherein the stylus includes an electrode that wirelessly transmits a signal to a sensor of the device; and determining, by the stylus or the device, a functionality of the stylus or the device based on a type of object that slid across the textured region” (claim 14 – emphasis added); and
“non-transitory computer-readable storage media embodying logic that is operable when executed to: determine a functionality of the stylus or the device based on a type of object that slides across a textured region on a body of the stylus; wherein the stylus comprises an electrode that wirelessly transmits a signal to a touch sensor of a device” (claim 15 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Kim et al. USPN 2010/0279738) teaches distinguishing between fingernail touch objects and finger touch objects;
Rosenberg et al. (USPN 2013/0009907) teaches distinguishing  stylus and non stylus touching; and
Harley et al. (USPN 2012/0327042) teaches stylus orientation detection.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Antonio Xavier/Primary Examiner, Art Unit 2623